Exhibit 10.1

 



LENDER ASSIGNMENT AGREEMENT

 

This LENDER ASSIGNMENT AGREEMENT (this “Agreement”), dated as of June 9, 2014,
is by and between CWD OC 522 MASTER FUND, LTD. (the “Assignor”) and PACIFIC
ETHANOL, INC., a Delaware corporation (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to the Second Amended and Restated Credit
Agreement, dated as of October 29, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Pacific
Ethanol Holding Co. LLC, a Delaware limited liability company (“Pacific
Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability company
(“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability company
(“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability company
(“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank;

 

WHEREAS, the Assignor desires to assign certain of its interests under the
Credit Agreement to the Assignee in accordance with Sections 11.03 (b) and (j)
thereof;

 

WHEREAS, as provided under the Credit Agreement, the Assignor is a Lender of
Tranche A-1 Closing Date Term Loans and, as such, as of the date hereof has the
outstanding Commitments and has disbursed the outstanding Loans as set forth in
Annex A hereto;

 

WHEREAS, the Assignee is an Affiliated Lender;

 

WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and
the Assignee proposes to accept and assume from the Assignor, a one hundred
percent (100%) interest in all of the rights and obligations of the Assignor
under the Credit Agreement and the other Financing Documents (which includes the
outstanding Loans disbursed by and owing to, and the undisbursed Commitments of,
the Assignor) relating to the Tranche A-1 Closing Date Term Loans held by the
Assignor, all on the terms and subject to the conditions of this Agreement (such
interest in such rights and obligations with respect to the Assignor being
hereinafter referred to as the “Assigned Interest”); and

 

WHEREAS, after giving effect to the assignment and assumption under this
agreement, the respective Loans and Commitments of the Assignor and the Assignee
shall be in the amounts set forth on Annex A.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 



1

 

 

Section 1.     Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

Section 2.     Assignment.

 

(a)            As of the effective date set forth on the signature page to this
Agreement (the “Effective Date”), subject to and in accordance with the Credit
Agreement, the Assignor irrevocably sells, transfers, conveys and assigns,
without recourse, representation or warranty (except as expressly set forth
herein), to the Assignee, and the Assignee irrevocably purchases from the
Assignor, the Assignor’s Assigned Interest, which shall include (i) all of the
Assignor’s rights and obligations in its capacity as a Lender with respect to
the Assigned Interest under the Credit Agreement, each other Financing Document,
and any other documents or instruments delivered pursuant thereto or in
connection therewith to the extent related to the Assigned Interest and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender), to the extent related to the Assignor’s Assigned Interest, against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, each other Financing Document, and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity (the foregoing rights, obligations and interests,
collectively, the “Assigned Rights”).

 

(b)            Upon acceptance and recording of the assignment and assumption
made pursuant to this Agreement by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest and the Assigned Rights (including all payments of
principal, interest, fees and other amounts) to the Assignee. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Each of the Assignor
and the Assignee agrees that if it receives any amount under the Credit
Agreement or any other Financing Document that is for the account of the other,
it shall hold the same for the other to the extent of the other’s interest
therein and shall pay promptly the same to the other.

 

(c)            As consideration for the sale and assignment of the Assigned
Interests by the Assignor to the Assignee on the Effective Date, Assignee shall
pay to Assignor cash in the amount of $5,382,319.04 by wire transfer of
immediately available funds in accordance with written instructions provided by
the Assignor to the Assignee.

 

Section 3.     [Intentionally deleted.]

 



2

 

 

 

Section 4.     Representations, Warranties and Undertakings.

 

(a)             The Assignor (i) represents and warrants that (A) it is the
legal and beneficial owner of the Assignor’s Assigned Interest and such Assigned
Interest is free and clear of any Lien or adverse claim or any option, warrant,
purchase right, or other contract or commitment (other than this Agreement) that
could require the Assignor to sell, transfer, assign, or otherwise dispose of
any Assigned Interest other than to the Assignee, and (B) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby; and (ii) makes
no representation or warranty and assumes no responsibility with respect to (A)
any statements, warranties or representations made in or in connection with the
Credit Agreement or the other Financing Documents or the execution, legality,
validity, enforceability or genuineness, or sufficiency of value of the Credit
Agreement, the other Financing Documents, or any other instrument or document
furnished pursuant thereto or in connection therewith or (B) the financial
condition of any Borrower, any other Loan Party or any Project Party or the
performance or observance by any Borrower or any other Person of any of its
obligations under the Credit Agreement, any other Financing Document, or any
other instrument or document furnished pursuant thereto or in connection
therewith.

 

(b)            The Assignee (i) represents and warrants that it (A) has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement and the other Financing Documents,
and (B) meets all requirements of an Eligible Assignee, (ii) acknowledges and
confirms that it has received a copy of the Credit Agreement, each other
Financing Document and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase the Assigned Interest and assume the Assigned Rights,
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Senior Secured Party,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, any Borrower, or any other Senior Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Financing Document, (iv) appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement or the other Financing Documents as are
delegated to such Agent by the terms thereof and (v) will perform in accordance
with their terms all of the obligations that by the terms of the Financing
Documents are required to be performed by it as a Lender. The Assignee further
confirms and agrees that in becoming a Lender and in making its Loans under the
Credit Agreement, such actions have and will be made without recourse to, or
representation or warranty by, any Senior Secured Party.

 

(c)             The Assignee further agrees to furnish the tax form required by
Section 4.07(e) (if so required) of the Credit Agreement no later than the
Effective Date.

 

 



3

 

 

Section 5.     Effectiveness.

 

(a)            The effectiveness of the sale, assignment and transfer hereunder
is subject to (i) the due execution and delivery of this Agreement by the
Assignor and the Assignee, (ii) the receipt by the Assignor of the payment made
as consideration for the sale, assignment and transfer contemplated in Section 2
hereof, (iii) consent by the Administrative Agent to this Agreement and the
assignment contemplated hereby, and (iv) the registration of such assignment by
the Administrative Agent in the Register in accordance with Section 11.03 of the
Credit Agreement.

 

(b)            Simultaneously with the execution and delivery by the parties
hereto of this Agreement to the Administrative Agent for its recording in the
Register, the Assignor shall deliver its Note (if any) to the Administrative
Agent and may request that new Notes be executed and delivered to the Assignee
and reflecting the assigned and assumed outstanding principal and undisbursed
Commitment of the Assignee (plus, if the Assignee is already a Lender, the
amount of its outstanding principal and undisbursed Commitment immediately prior
to the assignment effected hereby). Any such new Note shall carry the rights to
unpaid accrued interest that were carried by any applicable superseded Note(s)
such that no loss of interest shall result therefrom. Any applicable new Note
executed and delivered in accordance with the foregoing shall have set forth
thereon a legend substantially in the following form:

 

“This Note is issued in replacement of [describe replaced note] and,
notwithstanding the date of this Note, this Note carries all of the rights to
unpaid interest that were carried by such replaced Note, such that no loss of
interest shall result from any such replacement.”

 

If the Assignee is already a Lender, it shall (promptly following its receipt of
such new Note payable to it) return to the Borrower the prior Note, if any, held
by it.

 

(c)            Except as otherwise provided in the Credit Agreement, effective
as of the Effective Date:

 

(i)              the Assignee shall be deemed automatically to have become a
party to, and the Assignee agrees that it will be bound by the terms and
conditions set forth in, the Credit Agreement, and shall have all the rights and
obligations of a “Lender” under the Credit Agreement and the other Financing
Documents as if it were an original signatory thereto or an original Lender
thereunder with respect to the Assigned Interest and the Assigned Rights; and

 

(ii)            the Assignor shall relinquish its rights (but shall continue to
be entitled to the benefits of Sections 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers) of the Credit Agreement) and be released from
its obligations under the Credit Agreement and the other Financing Documents to
the extent specified herein.

 

Section 6.     Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, United States of America.

 

 



4

 

 

Section 7.     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopy or portable document
format (“pdf”) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 8.     Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party or the Administrative Agent may reasonably request in connection
with the transactions contemplated by this Agreement including, without
limitation, the delivery of any notices to the Borrowers or the Agents that may
be required in connection with the assignment contemplated hereby.

 

Section 9.     Binding Effect; Amendment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, subject, however, to the provisions of the Credit Agreement. No
provision of this Agreement may be amended, waived or otherwise modified except
by an instrument in writing signed by each party hereto and by the
Administrative Agent.

 

Section 10.     Administrative Agent Enforcement. The Administrative Agent shall
be entitled to rely upon and enforce this Agreement against the Assignor and the
Assignee in all respects.

 

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 



5

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Lender
Assignment Agreement to be executed by their duly authorized officers.

 

The Effective Date for this Agreement is June 9, 2014.

 



ASSIGNOR

 

CWD OC 522 MASTER FUND, LTD.

 

By: /s/ David Koenig                     

 

By: ____________________

Name: David Koenig

Title: Authorized Signatory

 

ASSIGNEE

 

PACIFIC ETHANOL, INC.

 

By: /s/ Bryon McGregor                     

Name: Bryon McGregor

Title: CFO

 

 

Accepted and Acknowledged

this 9th day of June, 2014

 

WELLS FARGO BANK, N.A.,

  as Administrative Agent

 

By: /s/ Michael Pinzon                       



Name: Michael Pinzon

Title: Vice President

 

 

 



6

 

 

 



Annex A
to Lender Assignment Agreement

[Note: Include only those Loans that Assignors have an interest in.]

Loan Assignor’s Undisbursed Commitment Pre-Assignment Assignor’s Outstanding
Loans Pre- Assignment

Percentage

(of Assignor’s interests) Assigned

Assignor’s Undisbursed Commitment Post- Assignment Assignor’s Outstanding Loans
Post-Assignment Assignee’s Undisbursed Commitment Post- Assignment* Assignee’s
Outstanding Loans Post- Assignment Tranche A-1 Closing Date Term Loans $0
$4,620,016.34 100% $0 $0 $0 $4,620,016.34 Revolving Loans $2,716,352.72 $0 0%
$2,716,352.72 $0 $0 $0

 

 



7

